Name: 2001/67/EC: Commission Decision of 23 January 2001 amending Decision 95/328/EC establishing a health certification for fishery products from third countries which are not yet covered by a specific decision (Text with EEA relevance) (notified under document number C(2001) 130)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  health;  marketing;  tariff policy;  fisheries
 Date Published: 2001-01-24

 Avis juridique important|32001D00672001/67/EC: Commission Decision of 23 January 2001 amending Decision 95/328/EC establishing a health certification for fishery products from third countries which are not yet covered by a specific decision (Text with EEA relevance) (notified under document number C(2001) 130) Official Journal L 022 , 24/01/2001 P. 0041 - 0043Commission Decisionof 23 January 2001amending Decision 95/328/EC establishing a health certification for fishery products from third countries which are not yet covered by a specific decision(notified under document number C(2001) 130)(Text with EEA relevance)(2001/67/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11 thereof,Whereas:(1) Commission Decision 95/328/EC of 25 July 1995 establishing health certification for fishery products from third countries, which are not yet covered by a specific decision(3), as last amended by Decision 98/739/EC(4), is valid until 31 December 2000.(2) Commission Decision 97/296/EC(5), as last amended by Decision 2001/66/EC(6), establishes the list of third countries from which the import of fishery products for human consumption is authorised. Part II of that list contains the third countries which are not yet covered by a specific Decision but which satisfy the requirements of Article 2(2) of Council Decision 95/408/EC(7), as last amended by Decision 2001/4/EC(8).(3) Under Decision 95/408/EC that list is valid until 31 December 2003, therefore the date of validity of certification should be amended to bring it in line with the date of validity of the provisional lists.(4) Furthermore, since Decision 97/296/EC provides that the import of aquaculture products shall only be authorised from countries also listed in Commission Decision 2000/159/EC(9), as last amended by Decision 2001/31/EC(10), the model of health certificate provided by Decision 95/328/EC should be amended to include the identification of the aquaculture products, when necessary. The model of health certificate should also be amended to bring it in line with the models of health certificates usually provided for fishery products imported from third countries covered by a specific Decision.(5) However, it is necessary to provide a transitional period for the updating of the model of health certificate.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. In Article 4 of Decision 95/328/EC the words "to 31 December 2000" are replaced by "to 31 December 2003".2. The Annex to the present Decision replaces the Annex to Decision 95/328/EC.Article 2Article 1(2) shall come into effect after 45 days of the publication of the present Decision in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 23 January 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 191, 12.8.1995, p. 32.(4) OJ L 354, 30.12.1998, p. 64.(5) OJ L 122, 14.5.1997, p. 21.(6) See page 39 of this Official Journal.(7) OJ L 243, 11.10.1995, p. 17.(8) OJ L 2, 5.1.2001, p. 21.(9) OJ L 51, 24.2.2000, p. 30.(10) OJ L 8, 12.1.2001, p. 40.ANNEX>PIC FILE= "L_2001022EN.004202.EPS">>PIC FILE= "L_2001022EN.004301.EPS">